DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of grammatical errors. 
The last line of the abstract contains the phrase “is easily to be installed”. This is grammatically incorrect. It should read “is easy to be installed” or “is easily installed”.
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: Grammar.
Page 1, line 16 “in addition, driving device located…” lacks an article
Page 5, line 4 “because no driving device 4 received” should it be --because no driving device 4 is received?
Page 6, line 5 “Even the electric power is not available, the slats can also be operated manually.” Should there be --when-- in there?
The above provides non-limiting examples. Applicant must find and fix all similar errors.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wireless controller of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 contains a typographical error. “pate” should be “plate”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/039,819 (reference application). 
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 17/039,819 (reference application). 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 2 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 17/039,819 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is encompassed by the claims of the reference application. Although the copending claim uses slightly different terminology, i.e. wireless receiver which is adapted to receive signals from a mobile device or a controller to control the slats vs. electronically connected with a wireless controller, all limitations of claims 7 are met in reference claim. 

Claims 3, 6, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/039,819 in view of PG Pub. US 2016/0258213 A1 – Cavarec et al., hereinafter Cavarec.

Regarding Claim 3. 
Claim 1 of copending Application No. 17/039,819 teaches all limitations claimed in claim 1.
housing and a bottom plate, the driving device is received in the housing and the bottom pate is connected to the housing.
However, Cavarec teaches the bottom rail includes a housing and a bottom plate, the driving device is received in the housing and the bottom pate is connected to the housing. (see annotated Fig 2)

    PNG
    media_image1.png
    137
    400
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the window blind of copending Application No. 17/039,819 with the housing and bottom plate of Caravec. One of ordinary skill in the art would have been motivated to make this modification in order to provide structural support for, and an aesthetic appearance to the winding apparatus of the window blind.
	This is a provisional nonstatutory double patenting rejection.

Regarding Claim 6. 
Claim 1 of copending Application No. 17/039,819 teaches all limitations claimed in claim 5.
Copending Application No. 17/039,819 does not teach wherein the power supply includes a chargeable battery.
However, Cavarec teaches the power supply includes a chargeable battery (Paragraph [0049]; This battery may be recharged by a panel of photovoltaic cells.) and a battery box (in Fig 3, the battery 40, is shown inside box 18) in which the chargeable battery is received.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the window blind of copending Application No. 17/039,819 with 
	This is a provisional nonstatutory double patenting rejection.

Regarding Claim 9. 
Claim 1 of copending Application No. 17/039,819 teaches all limitations claimed in claim 4.
Copending Application No. 17/039,819 does not teach the bottom rail includes a housing and a bottom plate, the driving device is received in the housing and the bottom pate is connected to the housing.
However, Cavarec teaches the bottom rail includes a housing and a bottom plate, the driving device is received in the housing and the bottom pate is connected to the housing. (See annotated Fig 2).

    PNG
    media_image1.png
    137
    400
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the window blind of copending Application No. 17/039,819 with the housing and bottom plate of Caravec. One of ordinary skill in the art would have been motivated to make this modification in order to provide structural support for, and an aesthetic appearance to the winding apparatus of the window blind.
	This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Pub. US 2016/0258213 A1 – Cavarec et al., hereinafter Cavarec.

Regarding Claim 1. 
Cavarec teaches a motorized window blind (Fig 3) comprising: 
a top rail (Fig 3, 16; “frame 16” in paragraph [0044] which is a structural member or support.); 

    PNG
    media_image2.png
    538
    776
    media_image2.png
    Greyscale

a bottom rail (Fig 3, 18); 
a plurality of slats (Fig 3, 14) assembled between the top rail and the bottom rail, and a driving device (Fig 3, 24) received in the bottom rail.

Regarding Claim 2. 
Cavarec teaches all limitations claimed in claim 1.
Furthermore, Cavarec teaches the driving device is electronically connected with a wireless controller. (Paragraph [0047]; The control circuit also includes an interface for communicating with a wired or wireless remote control (not shown).)

Regarding Claim 3. 
Cavarec teaches all limitations claimed in claim 1.
housing and a bottom plate, the driving device is received in the housing and the bottom pate is connected to the housing. (see annotated Fig 2)

    PNG
    media_image1.png
    137
    400
    media_image1.png
    Greyscale


Regarding Claim 4. 
Cavarec teaches a motorized window blind (Fig 3) comprising: 
a top rail (Fig 3, 16; “frame 16” in paragraph [0044] which is a structural member or support.); 

    PNG
    media_image2.png
    538
    776
    media_image2.png
    Greyscale

a bottom rail (Fig 3, 18); 
slats (Fig 3, 14) assembled between the top rail and the bottom rail, and a driving device (Fig 3, 24) received in the bottom rail and including a transmission unit (Fig 3, 26), a motor (Fig 3, 28), a first cord and a second cord (Fig 3, 30), the motor connected to the transmission unit, a first end of each of the first and second cords connected to the transmission unit, a second end of each of the first and second cords extending through the slats and connected to the top rail, the transmission unit being driven by the motor to lift and lower the slats.

    PNG
    media_image3.png
    336
    768
    media_image3.png
    Greyscale


Regarding Claim 5. 
Cavarec teaches all limitations claimed in claim 4.
Furthermore, Cavarec teaches the driving device includes a power supply (Fig 3, 40) which is electrically connected to the motor. (Paragraph [0049]; Each of the winding units 24 is equipped with a battery 40)

Regarding Claim 6. 
Cavarec teaches all limitations claimed in claim 5.
power supply includes a chargeable battery (Paragraph [0049]; This battery may be recharged by a panel of photovoltaic cells.) and a battery box (in Fig 3, the battery 40, is shown inside box 18) in which the chargeable battery is received.

Regarding Claim 7. 
Cavarec teaches all limitations claimed in claim 4.
Furthermore, Cavarec teaches the driving device is electronically connected with a wireless controller. (Paragraph [0047]; The control circuit also includes an interface for communicating with a wired or wireless remote control (not shown).)

Regarding Claim 9. 
Cavarec teaches all limitations claimed in claim 4.
Furthermore, Cavarec teaches the bottom rail includes a housing and a bottom plate, the driving device is received in the housing and the bottom pate is connected to the housing. (See annotated Fig 2).

    PNG
    media_image1.png
    137
    400
    media_image1.png
    Greyscale


Claim(s) 1, 3, 4, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Pub. US 2017/0211321 A1 – Chen et al., hereinafter Chen.

Regarding Claim 1. 
Chen teaches a motorized window blind (Figs 46-51) comprising: 
top rail (Fig 47, 1); 
a bottom rail (Fig 46, 2b); 
a plurality of slats (Fig 51, 3) assembled between the top rail and the bottom rail, and a driving device (Fig 47, 101) received in the bottom rail.

Regarding Claim 3. 
Chen teaches all limitations claimed in claim 1.
Furthermore, Chen teaches the bottom rail includes a housing (Fig 46, 2b) and a bottom plate (Fig 47, 2b), the driving device is received in the housing and the bottom pate is connected to the housing.

Regarding Claim 4. 
Chen teaches a motorized window blind (Figs 46-51) comprising: 
a top rail (Fig 47, 1); 
a bottom rail (Fig 46, 2b); 
a plurality of slats (Fig 51, 3) assembled between the top rail and the bottom rail, and a driving device (Fig 47, 101) received in the bottom rail and including a transmission unit (Fig 47, 102), a motor (Fig 47, 101; spring motor), a first cord and a second cord (Fig 47, 4), the motor connected to the transmission unit, a first end of each of the first and second cords connected to the transmission unit, a second end of each of the first and second cords extending through the slats and connected to the top rail, the transmission unit being driven by the motor to lift and lower the slats. (See fig 47)

Regarding Claim 9. 
Chen teaches all limitations claimed in claim 4.
housing (Fig 46, 2b) and a bottom plate (Fig 47, 101), the driving device is received in the housing and the bottom pate is connected to the housing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of PG Pub. US 2005/0072635 A1 - Toti.

Regarding Claim 8. 
Chen teaches all limitations claimed in claim 4.
Furthermore, Chen teaches a transmission unit including a passive member (Fig 47, 1012), a first member (Fig 47, 1021)and a second member (Fig 47, 1021), the passive member, the first member and the second member are received in a box (Fig 47, 108), the first member includes at least one first gear and a first spool, the second member includes at least one second gear and a second spool, the at least one first gear of the first member is engaged with the main gear of the passive member so as to rotate the first member in a rotational direction opposite to a rotational direction of the passive member, the first cord is wound to the first spool and extends through the slats and is connected to the top rail, the at least one second gear of the second member is engaged with the at least one first gear rotates the second member to rotate in a rotational direction opposite to a rotational direction of the first member, the second cord is wound to the second spool and extends through the slats and is connected to the top rail. 

    PNG
    media_image4.png
    610
    853
    media_image4.png
    Greyscale

The applied embodiment of Chen does not teach the passive member includes a bevel gear and a main gear which is co-axially formed with the bevel gear, the motor includes a shaft which is connected with a driving gear, the driving gear is engaged with the bevel gear so as to drive the passive member, the main gear is located beneath the bevel gear,
However, Toti teaches the passive member includes a bevel gear (Fig 53, 60) and a main gear (Fig 53, 186) which is co-axially formed with the bevel gear, the motor (Pull-cord/pulley) includes a shaft (Fig 53, 50) which is connected with a driving gear, the driving gear is engaged with the bevel gear so as to drive the passive member, the main gear is located beneath the bevel gear,
.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20060162874-A1 – Lin
	Discloses a venetian blind with the motor in the bottom bar.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/J.W.H./               Examiner, Art Unit 3634                                                                                                                                                                                         

/Johnnie A. Shablack/               Primary Examiner, Art Unit 3634